Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
a.	Para. [0033], line 7, “”8” should be “108”;
b.	Para. [0034], line 7, “respectively ,” should be “respectively,”; and
c.	Para. [0035], line 16, “103” should be “101”.
Appropriate correction is required.
Claim Objections
Claims 17-30 are objected to because of the following informalities:
a.	Claim 17, line 6, “the interconnected switch cabinet racks each” should be “each of the interconnected switch cabinet racks”;
b.	Claim 17, line 10, “it” should be “the body”;
c.	Claim 18, line 2; and Claim 21, line 2, “the entire length” lacks antecedent basis;
d.	Claim 19, line 2, “it” should be “the at least one of the contact sides” (this might be modified by 35 USC 112b rejection below);
e.	Claim 20, line 1, “the latching projection” should be “the at least one latching projection”;
f.	Claim 20, line 3, “it” should be “the one of the contact sides” (this might be modified by 35 USC 112b rejection below);
g.	Claim 21, the Examiner suggests making this claim dependent on claim 18 and deleting “at least one screw passage extends over the entire length of the baying connector between the contact sides and through the contact sides,” from claim 21;
h.	Claim 22, the Examiner suggests making claim 22 dependent on 18 to fix the antecedence issue in claim 24 of “the at least one screw passage”;
i.	Claim 24, line 3, “it” should be “the screw bolt”;
j.	 Claim 24, lines 3-4, “the at least one screw passage, which has an internal thread” is better stated as “an internal thread of the at least one screw passage”;  
k.	Claim 25, line 2, “its screw bolt head” should be “a head if the screw bolt”;
l.	Claim 26, lines 2,  “a row of holes of equidistantly spaced fastening apertures” should be “a row of equidistantly spaced fastening apertures”;
m.	Claim 27, line 2, “the grid dimension lacks antecedent basis;
n.	Claim 29, line 3, “their free end” should be “a free end of each of the identical sealing webs”;
o.	Claim 30, line 2, “the sum” lacks antecedent basis; and
p.	Claim 30, lines 2-3, “the length” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 19, line 2 and Claim 17, line 12 each require “at least one of the contact sides.”  Are these the same or different “at least one of the contact sides.”  The Examiner believes they are different “at least one of the contact sides”;
b.	Claim 20, line 2 requires “one of the contact sides” and Claim 17, line 12 requires “at least one of the contact sides.”  Is this “one” of claim 20, the same or different from “at least one” of claim 17?  The Examiner believes they are same;
c.	Claim 23, lines 3-4 requires “two opposite contact sides” and Claim 17, lines 9-10 require “opposite contact sides.”  Are these the same or different elements.  The Examiner believes they are same; 
d.	Claim 24, line 2, “the screw bolt head” lacks antecedent basis.  Did Applicant intend “a head of the screw bolt”? and
e.	Claim 24, line 3, “the at least one screw passage” lacks antecedent basis.  Did Applicant intend for claim 22 to depend on claim  18 to fix this issue?
Allowable Subject Matter
Claims 17-30 would be allowable if rewritten or amended to overcome claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims 17-30 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 17, comprising two switch cabinet racks interconnected by means of a baying connector, the switch cabinet racks each having a profile web, which lie in a first common plane and by means of which the switch cabinet racks adjoin each other, and the switch cabinet racks each have a mounting side which lie in a second common plane and face an interior space of the interconnected switch cabinet racks each, . . . the baying connector is completely arranged between the first and the second plane, (see para. [0033] for of the specification the advantageous of this arrangement).  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 17 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Kooehler (DE 29723544) discloses two switch cabinet racks interconnected by means of a baying connector, the switch cabinet racks each having a profile web, which lie in a first common plane and by means of which the switch cabinet racks adjoin each other, and the switch cabinet racks each have a mounting side which lie in a second common plane and face an interior space of the interconnected switch cabinet racks each, the baying connector is completely arranged between the first and the second plane, but fails to disclose specific structure of the baying connector claimed.  Benner (DE 19735251) discloses two switch cabinet racks interconnected by means of a baying connector, the switch cabinet racks each having a profile web, which lie in a first common plane and by means of which the switch cabinet racks adjoin each other, and the switch cabinet racks each have a mounting side which lie in a second common plane and face an interior space of the interconnected switch cabinet racks each, but Benner fails to disclose the baying connector is completely arranged between the first and the second plane.  These above listed references all lack the specific structure and arrangement in claim 17.  	
Suggested Claim Amendments
The Examiner suggests these claim amendments to address these issues.  There are some differences between these claim amendments and the set emailed to Applicant on 5/20/22.

17. An arrangement, which comprises two switch cabinet racks interconnected by means of a baying connector, the switch cabinet racks each having a profile web, which lie in a first common plane and by means of which the switch cabinet racks adjoin each other, and wherein the switch cabinet racks each have a mounting side which lie in a second common plane and face an interior space of each of the interconnected switch cabinet racks [[each]], the first and the second plane extending parallel to one another and being spaced apart from one another, wherein the baying connector is completely arranged between the first and the second plane, wherein the baying connector has a body with opposite contact sides, with which [[it]] the body rests against a further profile side each, which extends between the first and second planes and perpendicular to them, wherein at least one latching projection extends from at least one of the contact sides through a fastening aperture in one of the further profile sides and latches the baying connector to the further profile side.  
18. The arrangement according to claim 17, in which at least one screw passage extends over [[the]] an entire length of the baying connector between the contact sides and through the contact sides.  
19. The arrangement according to claim 17, in which a centering pin extends from at least another one of the contact sides and perpendicular to [[it]] the at least another one of the contact sides.  
20. The arrangement according to claim 17, in which the at least one latching projection has a sliding surface which extends from the at least one of the contact sides and perpendicularly to [[it]] the at least one of the contact sides and which is arranged opposite a hook of the latching3GGS/rkAmendment dated June 26, 2020 First Preliminary Amendment projection, the sliding surface bearing form-fittingly against an edge of the fastening aperture through which the latching projection extends.  
21. The arrangement according to claim [[17]] 18, in which 
22. The arrangement according to claim [[17]] 18, in which a screw bolt is passed through a closed profile section of the switch cabinet rack from an outer profile side which is arranged parallel to and spaced apart from the further profile side.  
23. The arrangement according to claim 22, in which the screw bolt enters the closed profile section via the outer profile side and exits the closed profile section via the further profile side and enters the baying connector via one of [[two]] the opposite contact sides of the baying connector.  
24. The arrangement according to claim 23, in which the screw bolt has an external thread at least in an end section facing away from a head of the screw bolt [[head]], with which [[it]] the screw bolt is screwed into an internal thread of the at least one screw passage
25. The arrangement according to claim 22, in which the screw bolt bears against the outer profile side with [[its]] a head of the screw bolt 
26. The arrangement according to claim 17, in which the baying connector has a mounting plane with a row of 
27. The arrangement according to claim 26, in which the fastening apertures have a distance to each other which corresponds to [[the]] a grid dimension of a system perforation of the switch cabinet rack.  
28. The arrangement according to claim 27, in which the fastening apertures of the baying connector are arranged along a linear row of holes and are formed identical to fastening apertures of the system perforation, wherein the fastening apertures of the baying connector and at least one identical fastening aperture of the system perforation are arranged along a straight line, a distance between each of the fastening apertures of the baying connector and the at least one fastening aperture of the system perforation being an integer multiple of the grid dimension.  
29. The arrangement according to claim 17, in which the profile webs adjoin each other under formation of a sealing gap and are formed as identical sealing webs widening towards [[their]] a free end of each of the identical sealing webs, wherein a push-on seal is pushed onto one of the sealing webs, which push-on seal seals the sealing gap fluid-tight.  
30. The arrangement according to claim 29, in which the contact sides of the baying connector have a spacing that is slightly greater than [[the]] a sum of [[the]] a length of the profile webs, wherein the push-on seal has a defined compression when the further profile sides abut the opposite contact sides of the baying connector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CH 644718, CN 109066370, DE 10157979, 102016015791, 19512380, EP 0844708, 0874434,1248340, 3070796, 3171468, FR 2708391, JP 06-339204, US 5,039,177, 6,312068, 6,435,759, 8,926,030 and WO 2044/114483 disclose various elements to interconnect two adjacent racks/cabinets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/21/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835